DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on Jan 7, 2021.  Claims 1-10, 12-14, 21-27 were pending.  Claims 1, 8, 21 were amended.  Claims 11, 15-20 were cancelled.  Claim 27 was a new claim.
Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicant stated “Claim 1 as amended recites, in combination with other defining elements, “measuring an electrical potential of a conductive material of a workpiece, the conductive material comprising an alloy.” As discussed above, Applicant understands that the Examiner agrees that claim 1 as amended overcomes the pending § 103 rejections. Accordingly, Applicant respectfully requests that the rejection for claim 1 be withdrawn.”  
Claim 1 as further amended recites, in combination with other defining elements, “selecting a composition of a slurry to apply to a surface of the workpiece, wherein the composition of the slurry has a ratio of a first volume of a first additive to a second volume of a second additive ...: the ratio being based on the electrical potential of the conductive material.” While Applicant notes that the Office Action and the Examiner, during the interview, have asserted that the cited references teach these recited features, Applicant has been unable to identify how the cited references teach the recited “selecting” step, such that the MPEP requirement - that all words in a claim must be considered - is completely met. See, e.g., MPEP § 2143.03. As such, if the Examiner decides to maintain that this recited feature is completely taught, Applicant respectfully requests more information as to how the cited references fully teach this recited feature.”
The examiner agrees that the previous cited prior arts fail to disclose or suggest “measuring an electrical potential of a conductive material of a workpiece, the conductive material comprising an alloy” in combination with “selecting a composition of a slurry to apply to a surface of the workpiece, wherein the composition of the slurry has a ratio of a first volume of a first additive to a second volume of a second additive ...: the ratio being based on the electrical potential of the conductive material”.   Thus, the applicant’s amendment was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103.
Allowable Subject Matter
5.	Claims 1-10, 12-14, 21-27 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 

selecting a composition of a slurry to apply to a surface of the workpiece, wherein the composition of the slurry has a ratio of a first volume of a first additive to a second volume of a second additive, the selecting the composition comprising:
the ratio being based on the electrical potential of the conductive material, the ratio being between 40% and 100%, 40% inclusive and 100% inclusive, when the electrical potential of the conductive material of the workpiece is less than or equal to a threshold voltage; and 
the ratio being between 100% and 140%, 140% inclusive, when the electrical potential of the conductive material of the workpiece is greater than the threshold voltage;
applying the slurry to the surface of the workpiece; and in combination with all other limitation in the claims.
Regarding to claims 8-10, 12-14, 27, the cited prior arts fail to disclose or suggest measuring an electrical potential of a material of a conductor, the conductor comprising an alloy;
selecting between a first ratio and a second ratio of a slurry, each of the first ratio and the second ratio being defined by a ratio of a first volume of a chelator additive to a second volume of an inhibitor additive, the second ratio being greater than the first ratio, the selecting between the first ratio and the second ratio comprising choosing between the first ratio and the second ratio depending on whether the electrical potential of the material is less than or equal to a threshold potential or greater than the threshold potential, respectively;

Regarding to claims 21-26, the cited prior arts fail to disclose or suggest choosing a chelator to inhibitor ratio of a slurry based on an electrical potential of a material of a conductor disposed within a substrate, the conductor comprising an alloy;
removing the slurry from a holding tank, the slurry comprising a first volume of a chelator additive and a second volume of an inhibitor additive, the first volume and the second volume being defined by the chelator to inhibitor ratio; and sending the slurry to a chemical mechanical polishing (CMP) unit.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713